                        IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF KANSAS

Leticia Macias,
Elizabeth Magana Zamora,
San Juanita Schneider, Ashley Negrete,
and Juan Carlos Vasquez,
on behalf of themselves and all others
similarly situated,

                      Plaintiffs,

v.                                                                Case No. 19-cv-2305-JWL

BNSF Railway Company; Miles Leasing, LLC;
Unified Government of Wyandotte County and
Kansas City, Kansas; Terminal Consolidation Co.;
Amino Bros. Co., Inc.; and Jane/John Doe
Construction Companies,

                      Defendants.


                                MEMORANDUM AND ORDER

       On February 6, 2020, the court ordered plaintiffs to show cause why the court should not

dismiss plaintiffs’ amended complaint against all defendants for lack of subject matter jurisdiction

based on plaintiffs’ failure to plead that they have satisfied the notice requirements of the Kansas

Tort Claims Act and plaintiffs’ failure to plead sufficient facts from which CAFA jurisdiction

might be inferred. In that order, the court also advised plaintiffs to cure the facially overbroad

class definition set forth in their amended complaint. Finally, the court directed plaintiffs to attach

to their response any proposed amended complaint that plaintiffs would intend to file if the court

accepted their response to the show cause order.
       In paragraph 30 of their response to the show cause order, plaintiffs have articulated a

theory of damages in excess of $5,000,000. See 28 U.S.C. § 1332(d) (district courts shall have

original jurisdiction of any civil action in which the matter in controversy exceeds the sum or

value of $5,000,000, exclusive of interest and costs, and is a class action in which . . . any member

of a class of plaintiffs is a citizen of a State different from any defendant”). In paragraph 31 of

their response to the show cause order, plaintiffs have attempted to explain why they believe that

the putative class has approximately 150 members. See id. § 1332(d)(5)(B) (CAFA does not apply

if “the number of members of all proposed plaintiff classes in the aggregate is less than 100”).1

       Nonetheless, while plaintiffs have at least articulated a theory as to why CAFA jurisdiction

is appropriate in this case, they have totally failed to include any of those allegations in the

proposed third amended complaint attached to their response nor included any other facts from

which CAFA jurisdiction may be inferred. They have further failed to plead (and have failed to

mention in their response to the show cause order) that they have satisfied the notice requirements

of the Kansas Tort Claims Act and have failed to amend the class definition in any way.2 In fact,

the proposed amended complaint attached to their response is identical to the one attached to their

motion for leave to file an amended complaint that the court flatly rejected based on the

deficiencies outlined in the order to show cause. The decision by plaintiffs’ counsel to submit the

same deficient draft of plaintiffs’ complaint is frustrating to the court and an incredibly inefficient

way to process the claims of his clients. Nonetheless, to ensure that plaintiffs are not unduly


1
  The remainder of plaintiffs’ response is devoted to arguing against CAFA exceptions that
defendants have not asserted in the first instance.
2
  Other documents in the record reflect that the notice requirements of the KTCA may have been
satisfied. Nonetheless, plaintiffs must plead these facts.
                                                  2
prejudiced by their counsel’s failure to abide by the court’s order, the court will permit plaintiff

to file a third amended complaint on or before Wednesday, March 18, 2020. Plaintiff’s counsel

is strongly advised to include in that third amended complaint sufficient facts from which CAFA

jurisdiction may be inferred and facts indicating that the notice requirements of the KTCA have

been satisfied—information which should be readily available to plaintiffs and not at all onerous

to include in their third amended complaint. Defendants may challenge the third amended

complaint as they deem appropriate.



       IT IS THEREFORE ORDERED BY THE COURT THAT plaintiffs shall file their

third amended complaint on or before Wednesday, March 18, 2020.



       IT IS SO ORDERED.



       Dated this 3rd day of March, 2020, at Kansas City, Kansas.




                                                  s/ John W. Lungstrum
                                                  John W. Lungstrum
                                                  United States District Judge




                                                 3
